Name: Commission Regulation (EEC) No 3408/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of the CN codes 3903, 3915 20 00, 3920 30 00 and 3920 99 50 originating in Mexico, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: America;  tariff policy
 Date Published: nan

 No L 328/ 14 Official Journal of the European Communities 28 . 11 . 90 COMMISSION REGULATION (EEC) No 3408/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of the CN codes 3903, 3915 20 00, 3920 30 00 and 3920 99 50 originating in Mexico, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of the products of the CN codes 3903, 3915 20 00 , 3920 30 00 and 3920 99 50, originating in Mexico the individual ceiling amounts to ECU 4 305 000 ; whereas that ceiling was reached on 1 1 May 1990, by charges of imports into the Community of the products in question originating in Mexico ; whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Mexico, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in ques ­ tion are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 December 1990, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Mexico : Order No CN code Description 10.0457 3903 Polymers of styrene, in primary forms 3915 20 00 Waste, paring and scrap, of polymers of styrene 3920 30 00 3920 99 50 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials  Of polymers of styrene  Of addition polymerization products Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383 , 30 . 12. 1989 , p. 1 .